Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 1 of 8 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
 CITIZENS INSURANCE COMPANY OF                    :    DOCKET NO.:
 THE MIDWEST as subrogee of                       :
 LINDSEY CORRIE AND SHAWN                         :    COMPLAINT
 BRAMLETT                                         :
                                                  :
                                 Plaintiff.       :
                                                  :
 v.                                               :
                                                  :
 VIGO INDUSTRIES LLC                              :
                                                  :
                                  Defendant.      :


                                          COMPLAINT

        Plaintiff, Citizens Insurance Company of the Midwest, as subrogee of Lindsey Corrie and

Shawn Bramlett, by and through its undersigned attorneys, White and Williams LLP, files this

Complaint against Defendant, Vigo Industries LLC, and avers as follows:

                                         THE PARTIES

        1.     Plaintiff, Citizens Insurance Company of the Midwest (hereinafter “Citizens”) is a

New Hampshire company with a principal place of business located at 440 Lincoln Street,

Worcester, Massachusetts, and was authorized to issue policies of insurance in the State of Indiana.

        2.     Lindsey Corrie and Shawn Bramlett (“the Corries”) are adult individuals who, at

all times relevant hereto, owned and occupied the property located at 12914 Covered Bridge,

Sellersburg, Indiana 47172 (the “Subject Property”).

        3.     At all times relevant hereto, Citizens provided insurance to the Corries for the

Subject Property under Policy Number H6W D027575 (the “Policy”).




26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 2 of 8 PageID #: 2




        4.      Defendant, Vigo Industries LLC (“Vigo”) is a New Jersey corporation organized

and existing under the laws of the State of New Jersey, with its principal place of business located

at 220 Mill Road, Edison, New Jersey 08817.

        5.      At all times relevant hereto, Vigo was engaged in, and held itself competent in, the

design, manufacture, production, assembly, distribution and/or sale of faucet assemblies, including

the Corrie’s Vigo-brand faucet assembly that is the subject of this complaint (the “Subject

Faucet”).

                                 VENUE AND JURISDICTION

        6.      The jurisdiction of this Court is invoked under 28 U.S.C. §1332, as Plaintiff and

Defendant are citizens of different states and the amount in controversy exceeds the sum of

Seventy-Five Thousand and 00/100 Dollars ($75,000.00), exclusive of interests and costs.

        7.      Venue is properly made in this District pursuant to 28 U.S.C. §1391, as the property

damage that is the subject of this action occurred in Sellersburg, Indiana.

                                   STATEMENT OF FACTS

        8.      Citizens incorporates the foregoing paragraphs by reference as though fully set

forth herein.

        9.      Prior to May 22, 2020, the Subject Faucet was installed in the Corrie’s kitchen at

the Subject Property.

        10.     On May 22, 2020, the Corries discovered substantial water flowing from the

Subject Faucet.

        11.     The Subject Faucet failed when its crimped (or “barbed”) connection of the sprayer

hose separated, thus allowing water to flow unabated.




                                                -2-
26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 3 of 8 PageID #: 3




        12.     The fixed portion of the coil reinforcement did not rise high enough to protect the

crimped connection from bending forces.

        13.     The foreseeable and intended bending forces associated with the use of the faucet’s

sprayer hose therefore concentrated at the manufacturer assembled crimped connection thereby

causing it to separate.

        14.     Other manufacturers use different designs that do not use a crimped or barb

connection at a location where bending forces cause a stress concentration.

        15.     The Subject Faucet suffers from design defects with respect to placing the crimp

connection where bending forces would cause stress concentration on the connection and failing

to protect the crimp connection from said forces through sufficient coil reinforcement.

        16.     The Subject Faucet failed during its normal, ordinary, intended, expected and

reasonably foreseeable use.

        17.     As a direct and proximate result of the Subject Faucet’s failure, the Corries suffered

substantial damage to their real and personal property.

        18.     The Corries submitted a claim to Citizens for damages under the aforementioned

policy of insurance.

        19.     Citizens, as the insurer of the Subject Property, reimbursed the Corries for their

property loss in the amount of $220,066.30 under its policy of insurance.

        20.     By reason of such payments, the terms of the Policy and by operation of law,

Citizens is now subrogated to the rights and remedies of the Corries to the extent of such payments.

                          COUNT I: STRICT PRODUCT LIABILITY

        21.     Plaintiff incorporates the foregoing paragraphs by reference as though fully set

forth herein.



                                                 -3-
26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 4 of 8 PageID #: 4




        22.       Vigo designed, manufactured, assembled, tested, marketed, inspected, distributed,

supplied and/or sold the Subject Faucet in an unreasonably dangerous and defective condition such

that it was not reasonably fit, suitable or safe for its normal, ordinary, intended, expected or

reasonably foreseeable use.

        23.       At the time that the Subject Faucet was sold and/or installed at the Subject Property,

it was in the same unreasonably dangerous and defective condition in which it left Vigo’s custody

and/or control.

        24.       At all times relevant hereto, the Corries used and operated the Subject Faucet in a

manner that was ordinary, normal, intended, expected and reasonably foreseeable by Vigo.

        25.       The unreasonably dangerous and defective condition of the Subject Faucet was a

direct and proximate cause of the water loss and resulting property damage suffered by the Corries,

for which Vigo, acting by and through its employees, agents, contractors, servants, representatives

and/or other designees, each of whom was working within the course and scope of their

employment and/or authority for which Vigo is strictly liable by reason of, inter alia:

                  a)     Failing to place the crimp connection below the point where bending loads
                         are imparted onto the hose;

                  b)     Failing to raise the fixed portion of the coil spring high enough to protect
                         the crimp connection from bending during the use of the sprayer;

                  c)     Placing the crimp connection where foreseeable bending forces during
                         normal and intended use would result in stress concentration on the crimp
                         connection;

                  d)     Deviating from alternative designs that do not put stress concentration on
                         the sprayer hose;

                  e)     Designing, manufacturing, distributing, and/or selling the Subject Faucet
                         when Vigo knew, or should have known, that the Subject Faucet was unsafe
                         and unfit for its intended use;




                                                   -4-
26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 5 of 8 PageID #: 5




        26.     Vigo is strictly liable for all damage caused by the defective Subject Faucet

pursuant to Indiana’s Product Liability Act, Indiana Code 34-20-1-1 through 34-20-9-1, et seq.

        27.     Pursuant to the terms of the Policy, and in consideration of the damages suffered as

a result of the above-described water loss, Citizens paid to or on behalf of the Corries the sum of

$220,066.30.

        28.     By virtue of the aforesaid payments, pursuant to the aforesaid insurance policy, and

by operation of law, Citizens is now subrogated to the rights of its insured, with respect to the

damages arising out of the May 22, 2020 water loss.

        WHEREFORE, Plaintiff, Citizens Insurance Company of the Midwest, as subrogee of

Lindsey Corrie and Shawn Bramlett, hereby demands judgment in its favor and against Vigo

Industries LLC in the amount of $220,066.30 along with interests, attorneys’ fees, costs and other

such relief as this Court may deem just and appropriate.

                                   COUNT II: NEGLIGENCE

        29.     Plaintiff incorporates the foregoing paragraphs by reference as though fully set

forth herein.

        30.     Vigo designed, manufactured, assembled, tested, distributed, and/or sold the

Subject Faucet that was installed at the Subject Property.

        31.     Vigo owned a duty of care to the Corries to design, engineer, manufacture,

assemble, test, inspect, distribute, sell and/or otherwise place into the stream of commerce the

Subject Faucet in a condition that was safe for its ordinary, normal, and reasonably foreseeable

use.

        32.     Vigo, by and through its agents, servants, employees and/or other designees,

breached it duty by:



                                                -5-
26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 6 of 8 PageID #: 6




               a)      Failing to place the crimp connection below the point where bending loads
                       are imparted onto the hose;

               b)      Failing to raise the fixed portion of the coil spring high enough to protect
                       the crimp connection from bending during the use of the sprayer;

               c)      Placing the crimp connection where foreseeable bending forces during
                       normal and intended use would result in stress concentration on the crimp
                       connection;

               d)      Deviating from alternative designs that do not put stress concentration on
                       the sprayer hose;

               e)      Failing to protect the sprayer’s crimped connection from the stress loads
                       imparted by use;

               f)      Deviating from alternative designs that do not put stress concentration on
                       the sprayer hose;

               g)      Failing to design, manufacture, and sell a faucet with hose connections that
                       could withstand the stresses of their ordinary, foreseeable and intended use;

               h)      Failing to properly inspect, examine, and/or test the design of the Subject
                       Faucet;

               i)      Failing to design, engineer, manufacture, assemble, test, inspect, distribute,
                       sell and/or otherwise place into the stream of commerce the Subject Faucet
                       so that it was safe for its ordinary, intended, normal, and reasonably
                       foreseeable uses;

               j)      Designing, engineering, manufacturing, assembling, distributing, selling,
                       and/or otherwise placing into the stream of commerce a defective water
                       faucet, that Vigo know, or reasonably should have known, or with
                       reasonable diligence would have known, was unreasonably dangerous and
                       defective;

               k)      Designing, engineering, manufacturing, assembling, distributing, selling
                       and/or otherwise placing into the stream of commerce a water faucet that
                       does not conform with prevailing industry specifications and standards;

        33.    As a direct and proximate result of the failure of the Subject Faucet, the insured

suffered substantial damage to their real property.

        34.    Plaintiff is legally subrogated the rights and remedies of its insured to the extent of

the claim payments made.


                                                 -6-
26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 7 of 8 PageID #: 7




        WHEREFORE, Plaintiff, Citizens Insurance Company of the Midwest, as subrogee of

Lindsey Corrie and Shawn Bramlett, hereby demands judgment in its favor and against Vigo

Industries LLC in the amount of $220,066.30 along with interests, attorneys’ fees, costs and other

such relief as this Court may deem just and appropriate.

                           COUNT III: BREACH OF WARRANTY

        35.     Plaintiff incorporates the foregoing paragraphs by reference as though fully set

forth herein.

        36.     Vigo expressly and/or impliedly warranted that the Subject Faucet was fit for use

in the ordinary, normal, intended, expected and reasonably foreseeable manner.

        37.     Vigo knew or should have known that consumers, including Corries, were relying

on Vigo’s superior knowledge skill and expertise in the design, manufacture and distribution of

residential plumbing devices, including the Subject Faucet.

        38.     On or about May 22, 2020, while the Subject Faucet was being used in its ordinary,

normal, intended, expected and reasonably foreseeable manner, a substantial water loss occurred

as a result of the defective design of the Subject Faucet.

        39.     As a direct and proximate result of Vigo’s breach of its express and/or implied

warranties, the Corries suffered substantial damage to their real and personal property.

        40.     Pursuant to the terms of the Policy, and in consideration for the damages suffered

as a result of the above-described water loss, Citizens paid to, or on behalf of the Corries, the sum

of $220,066.30.

        41.     By reason of such payments, the terms of the Policy and by operation of law,

Citizens is now subrogated to the rights and remedies that its insured may have against any third-

parties responsible for causing the loss, to the extent of such payments.



                                                 -7-
26318660v.1
Case 1:20-cv-03264-JPH-TAB Document 1 Filed 12/22/20 Page 8 of 8 PageID #: 8




        WHEREFORE, Plaintiff, Citizens Insurance Company of the Midwest, as subrogee of

Lindsey Corrie and Shawn Bramlett, hereby demands judgment in its favor and against Vigo

Industries LLC in the amount of $220,066.30 along with interests, attorneys’ fees, costs and other

such relief as this Court may deem just and appropriate.



                                                Respectfully submitted,

                                                /s/ Jeffrey O. Meunier
                                                Jeffrey O. Meunier, Attorney No. 10298-29
                                                320 S. Rangeline Rd.
                                                Carmel, IN 46032
                                                (317) 575-0320
                                                (317) 575-9570 fax
                                                jom@mandmlawyers.com




                                          JURY DEMAND

        Citizens respectfully requests trial by jury as to all issues presented in this matter.



                                                Respectfully submitted,

                                                /s/ Jeffrey O. Meunier
                                                Jeffrey O. Meunier, Attorney No. 10298-29
                                                320 S. Rangeline Rd.
                                                Carmel, IN 46032
                                                (317) 575-0320
                                                (317) 575-9570 fax
                                                jom@mandmlawyers.com




                                                  -8-
26318660v.1
